Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 9,  11, 13, 19, 21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moon et al. (US 2018/0270452A1, hereinafter Moon).
Regarding claim 1, Moon discloses: A method, comprising: initiating, by a central server (fig. 1; paragraph: 0014) comprising a processor (110/140, figs. 1-2), a video conference meeting comprising a plurality of participants (171 … 174, fig. 1); receiving, by the central server, network information (paragraph: 0079) and meeting data associated with each of the plurality of participants (paragraphs: 0034; 0038; 0040); selectively controlling, by the central server, display of video feed associated with each of the plurality of participants during the video conference meeting based on the network information (paragraph: 0079) and the meeting data to create an adaptive video layout (figs. 3A/3B;  for each of the plurality of participants (paragraphs: 0060-0064), wherein the adaptive video layout is represented in a grid format (fig. 3), and wherein an area is allocated for display of video feed associated with each of the plurality of participants represented within the grid format (fig. 3); determining, by the central server, a trigger event to update the area allocated for display of video feed associated with each of the plurality of participants represented within the grid format, 
Regarding claim 11, Moon discloses: A central server (figs. 1-2; abstract), comprising: a hardware processor (110; 140; 150; 160; fig. 1) and a memory (not shown) communicatively coupled to the hardware processor, wherein the memory stores processor instructions, which, on execution, causes the hardware processor to: initiate a video conference meeting comprising a plurality of participants (abstract; paragraphs: 0004-0011); receive network information (paragraph: 0079) and meeting data associated with each of the plurality of participants (paragraphs: 0034; 0038; 0040); selectively control display of video feed associated with each of the plurality of participants during the video conference meeting based on the network information (paragraph: 0079) and the meeting data to create an adaptive video layout for each of the plurality of participants, wherein the adaptive video layout is represented in a grid format, and wherein an area is allocated for display of video feed associated with each of the plurality of participants represented within the grid format (figs. 3A/3B; paragraphs: 0060-0064); determine a trigger event to update the area allocated for display of video feed associated with each of the plurality of participants represented within the grid format (fig. 3), wherein the trigger event comprises a speaking activity (reads on information about main speaker) of the plurality of participants during the video conference meeting and lexical usage corresponding to the speaking activity; and update the area allocated for display of video feed based on the determined trigger event (paragraphs: 0054-0058; 0060)
Regarding claim 21, Moon discloses: A non-transitory computer readable medium having stored thereon, computer executable instructions, which when executed by at least one hardware processor  in an electronic device (171… 174, fig. 1), causes the electronic device to perform operations, the operations comprising: initiating a video conference meeting comprising a plurality of participants (171 … 174, FIG. 1); receiving network information (paragraph: 0079) 
Regarding claims 3, 13, Moon further teaches: further comprising allocating a higher area for display of the video feed associated with a first participant from the plurality of participants and allocating a lower area for display of the video feed associated with a second participant from the plurality of participants in comparison with the first participant and the second participant (see 320, fig. 3A and fig. 3B).
Regarding claims 9, 19, Moon further discloses: wherein selectively controlling display of video associated with each of the plurality of participants comprises: identifying a participant who is talking while the meeting is in progress and providing a larger area for the video of the participant within the grid who is talking while the meeting is in progress (fig. 3; paragraph: 0057).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Seethaler et al. (US 2021/0201935A1, filed 12-26-19, hereinafter Seethaler).
Moon differs from claims 2, 12, in that he does not specifically disclose: wherein the hardware processor is further configured to determine the speaking activity based on one or more machine learning models, and wherein the one or more machine learning models are trained to understand one or more time instants at which the speaking activity of the plurality of participants is performed.
However, Seethler discloses: wherein the hardware processor is further configured to determine the speaking activity based on one or more machine learning models, and wherein the one or more machine learning models are 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s system to provide for the following: wherein the hardware processor is further configured to determine the speaking activity based on one or more machine learning models, and wherein the one or more machine learning models are trained to understand one or more time instants at which the speaking activity of the plurality of participants is performed as this arrangement would enable using advanced methods for detecting speaking activity in the conference as taught by Seethalar.
Claims 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Chen (US 2018/0241968A1).
Moon differs from claims 5, 15 in that he does not specifically disclose: wherein a host participant from the plurality of participants has a fixed video area within the adaptive video layout.


Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s system to provide for the following: wherein a host participant from the plurality of participants has a fixed video area within the adaptive video layout as this arrangement would facilitate identifying host as taught by Chen.
Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Katis et al (US 2019/0052590A1, hereinafter Katis).
Moon differs from claims 6, 16 in that he does not specifically disclose: wherein the network information comprises an average demanded bandwidth, average demanded bandwidth per type-of-service (ToS) traffic type, traffic volume per ToS traffic type, and/or drop count per ToS traffic type, latency, available bandwidth.
However, Katis discloses: wherein the network information comprises an average demanded bandwidth, average demanded bandwidth per type-of-service 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s system to provide for the following: wherein the network information comprises an average demanded bandwidth, average demanded bandwidth per type-of-service (ToS) traffic type, traffic volume per ToS traffic type, and/or drop count per ToS traffic type, latency, available bandwidth as this arrangement would facilitate optimizing the transmission of data to the recipients for display as taught by Katis.
Claims 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Nelson et al. (US 2018/0101760A1, hereinafter Nelson).
Moon differs from claims 7, 17 in that he does not specifically disclose: wherein the meeting data comprises agenda of the meeting, transcript of audio generated by the participant during the video conference meeting, transcript of content shared by the participant during the video conference meeting, and/or meeting notes inputted by the participant during the video conference meeting.
However, Nelson discloses: wherein the meeting data comprises agenda of the meeting, transcript of audio generated by the participant during the video 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s system to provide for the following: wherein the meeting data comprises agenda of the meeting, transcript of audio generated by the participant during the video conference meeting, transcript of content shared by the participant during the video conference meeting, and/or meeting notes inputted by the participant during the video conference meeting as this arrangement would facilitate to provide the services to the meeting participants as taught by Nelson.
Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Van Rensburg et al. (US 2019/0007649A1, hereinafter Van Rensburg).
Moon differs from claims 10, 20 in that he does not specifically disclose: further comprising dynamically muting one or more participants from the plurality of participants based on the meeting data and the speaking activity of the plurality of participants during the video conference meeting.
However, Van Rensburg discloses: further comprising dynamically muting one or more participants from the plurality of participants based on the meeting 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon’s system to provide for the following: further comprising dynamically muting one or more participants from the plurality of participants based on the meeting data and the speaking activity of the plurality of participants during the video conference meeting as this arrangement would facilitate better management of video conference as taught by Van Rensburg.
Claims 4, 8, 14, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US PAT: 9,699,410) to Nagabushnam discloses method and system for dynamic layout generation in a video conference system which teaches: A method and system for dynamic layout generation in video conferencing system by a layout selection system is disclosed. The layout selection system set-up receives one or more feeds comprising top view of a location associated with video conference from a first camera in real-time, computes information associated with one or more participants of the video conference set-up in real-
--(US 2014/0098180A1) to Periyannan et al. discloses systems and methods for scalable distributed global infrastructure for real-time multimedia communication which teaches:  [0053] In some embodiments, VMR engine 102 composes and renders the composite video and audio stream to closely match the capabilities of the video conferencing endpoint associated with each of the participants in order for the participant to have an effective meeting experience. When compositing the frames of the video and audio stream for final rendition, VMR engine 102 may take into consideration the innovative video layouts of the participants as well as the activity of various participants to the video conference. For a non-limiting example, VMR engine 102 may give more prominence to the active speaker at the conference relative to other participants. In some embodiments, VMR engine 102 may also accommodate multimedia data 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651